Citation Nr: 1212797	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-14 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis, to include in the knees and back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for hepatitis has been raised by the Veteran's representative in a March 2012 brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

Hypertension

The Veteran was provided notice in response to his claim for service connection prior to the RO decision granting him service connection for hypertension.  He has asserted that service connection is warranted for hypertension because it was aggravated by his service-connected PTSD.  He has not been provided all required notice in response to a claim for service connection on a secondary basis.  In addition, his representative has cited studies suggesting the presence of a nexus between PTSD and hypertension.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine if his hypertension was caused or aggravated by service-connected disability.

The Board notes further notes that during the pendency of this claim 38 C.F.R. § 3.310 was amended, effective October 10, 2006, but the amendments to this section are not liberalizing.  Therefore, the originating agency should apply the former version of the regulation. 

Arthritis

VA treatment records in 2008 (that were resubmitted by the Veteran with highlighted portions) show that in regards to his knees, he was under the care of a private orthopedist who was considering hyaluronic acid injections.  To date, no attempt has been made to obtain these private records.  Moreover, no VA treatment records have been added to the claims file since 2008.  To the extent that such records relate to treatment or evaluation for the disability on appeal, they may contain evidence pertinent to this appeal and an attempt should be made to obtain these records on remand. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The Veteran should be provided with notice of the evidence required to establish entitlement to service connection for hypertension on a secondary basis, to include the respective duties of VA and the claimant in obtaining such evidence. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for hypertension or arthritis, to specifically include the aforementioned records of private treatment for the Veteran's knees and any more recent VA treatment records.

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his hypertension.  The claims folder must be made available to and reviewed by the examiner.  

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension was caused or permanently worsened by his service-connected PTSD.  The rationale for the opinion must also be provided. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

